Citation Nr: 1635361	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 27, 2012 for the grant of a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 

INTRODUCTION

The Veteran served on active duty from October 2002 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to an effective date prior to February 27, 2012 for mood disorder, mixed depression, and anxiety has been raised by the Veteran, including during a February 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2010, the Veteran submitted a claim of entitlement to service connection for "chronic stress," which was denied in a March 2011 rating decision.  The Veteran was provided notice of this denial via a March 8, 2011 letter.

On February 27, 2012, the Veteran submitted claims of entitlement to service connection for "anxiety" and "depression."  Ultimately, service connection for mood disorder, with missed depression, and anxiety was granted in a December 2012 rating decision and a 70 percent rating was assigned thereto, effective February 27, 2012.
The Veteran is asserting that the February 27, 2012 claims are a continuation of the claim he submitted in April 2010.  Indeed, the February 27, 2012 "claim" falls within the 1-year period following the March 8, 2011 notice of the denial of his service connection claim for "chronic stress".  The Veteran has not perfected an appeal of a claim of entitlement to an effective date prior to February 27, 2012 for grant of service connection for his service-connected mood disorder, with mixed depression and anxiety.  Thus, the Board does not have jurisdiction to consider said claim herein.  The Board has referred this claim to the AOJ for appropriate action.

The Board finds that the issue of entitlement to an effective date prior to February 27, 2012 for the grant of TDIU is inextricably intertwined with the reasonably raised and referred claim discussed immediately above.  Consequently, the Board finds that a remand is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must address the reasonably raised and referred claim of entitlement to an effective date prior to February 27, 2012 for the grant of service connection for mood disorder, with mixed depression, and anxiety.

2.  Once the above action has been completed, the AOJ must re-adjudicate the Veteran's claim of entitlement to an effective date prior to February 27, 2012 for the grant of TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


